PER CURIAM.
In the above entitled and numbered cause comes the appellant, by his counsel, E. M. Grimes, Esq., and the appellee by its counsel, W. R. Smith, Jr., Esq., United States Attorney, and J. M. Burnett, Esq., Assistant United States Attorney for the Western District of Texas, and files a joint stipulation that judgment of this Court be entered reversing the judgment of the United States District Court for the Western District of Texas in the above entitled and numbered cause, and remanding said cause to the said District Court with instructions to dismiss the complaint on its merits;
Pursuant to said stipulation, it is ordered and adjudged by this Court, that the judgment of the said District Court in this cause be, and it is hereby, reversed, and that said cause be, and it is hereby, remanded to the said District Court with instructions to dismiss the complaint on its merits.
It is further ordered that the mandate of this Court shall issue forthwith.